Citation Nr: 9924428	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, on 
behalf of his former estranged spouse, in monthly amounts of 
$395.00 from June 1, 1996, $515.00 from March 1, 1997, and, 
$850.00 from December 1, 1997, until September 1, 1998, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970, and from September 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
granted an increased apportionment in the amount of $395.00 
per month, on behalf of the veteran's former estranged 
spouse.

The Board notes that in August 1998, the veteran and his 
estranged spouse were legally divorced, and all apportionment 
payments to the estranged spouse were terminated, effective 
September 1, 1998.


FINDINGS OF FACT

1.  The veteran and the appellee were married on April 8, 
1992; they were separated on or about June 1, 1995; there 
were no children born of the marriage.

2.  Effective August 28, 1994, the veteran was awarded a 
total disability rating.

3.  After the parties' separation, they were not residing 
together, yet the veteran was not reasonably discharging his 
responsibility for the support of his estranged spouse.

4.  The apportionment of the veteran's compensation benefits, 
in monthly amounts of $395.00 from June 1, 1996, $515.00 from 
March 1, 1997, and, $850.00 from December 1, 1997, until 
September 1, 1998, did not cause the veteran undue financial 
hardship.


CONCLUSION OF LAW

The apportionment of the veteran's VA compensation benefits, 
on behalf of his former estranged spouse, in monthly amounts 
of $395.00 from June 1, 1996, $515.00 from March 1, 1997, 
and, $850.00 from December 1, 1997, until September 1, 1998, 
was proper.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran is not 
residing with his or her spouse, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1998). 

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

A review of the record reveals that the veteran and the 
appellee were married on April 8, 1992; they were separated 
on or about June 1, 1995, and there were no children born of 
the marriage.  Effective August 28, 1994, the veteran was 
awarded a total disability rating.  In July 1995, the 
appellee submitted a claim for an apportioned share of the 
veteran's VA compensation benefits.  

In an October 1995 Special Apportionment Decision, the RO 
awarded the appellee an apportioned share of the veteran's VA 
benefits in a monthly amount of $150.00.  That decision was 
based on information that the veteran's total known monthly 
income was $1,930.00, with monthly expenses of $1,649.00.  
The appellee's total monthly income was $115.00, from food 
stamps, and her monthly expenses were $477.00.

In June 1996, the appellee filed a claim for an increased 
apportioned share of the veteran's VA compensation benefits.  
The veteran and the appellee were requested to provide 
financial information, but the veteran did not comply with 
that request.  The appellee indicated that her total monthly 
income was $657.00, which included the following:  $150.00, 
VA apportionment award; and $517.00, Social Security 
benefits.  Her monthly expenses totaled approximately 
$1,030.70, and included the following:  $45.00-$65.00, phone; 
$200.00, rent; $70.00-$85.00, utilities; $59.20, insurance; 
$62.50, medication; $34.00, laundry; $130.00, transportation; 
$280.00, personal items and cleaning supplies; $150.00 
clothing and entertainment.  Thus, the appellant's monthly 
expenses exceeded her monthly income by $373.70.  Based on 
the available information, the RO awarded the appellee an 
increased apportionment in a monthly amount of $395.00, 
effective July 1, 1996.

The veteran disagreed with the September 1996 Special 
Apportionment Decision, and initiated this appeal.  During 
the pendency of this appeal, the RO increased the appellee's 
apportionment award on two separate occasions, described 
below, which became incorporated into this appeal.  

In a December 1996 Special Apportionment Decision, the RO 
increased the appellee's monthly award to $515.00, based on 
additional financial information received from the parties.  
It was determined that the veteran's total monthly income was 
$2,440.00, which included a monthly VA award of $1,584.00, 
and Social Security benefits of $856.00.  According to a 
statement submitted by the veteran in September 1996, his 
monthly expenses were as follows:  $287.83, car payment; 
$353.67, car payment to credit union; $186.83, loan payment; 
$375.00, rent; $100.00, utilities.  The appellee's total 
monthly income was $912.00, consisting of $395.00 from the VA 
apportionment award, and $517.00 from Social Security.  Her 
total reported monthly expenses were $1030.70, which were 
unchanged from the expenses reported at the time of the 
September 1995 Special Apportionment Decision.  The 
appellee's reported expenses exceeded her monthly income by 
$118.70.  As the veteran's net income was $1,137.00, after 
deducting his monthly expenses, the RO determined that there 
was no hardship in awarding the appellee an increased 
apportionment, and her award was increased to $515.00 per 
month, effective March 1, 1997.

The veteran continued to express his disagreement with the 
apportionment, but in a March 1998 Special Apportionment 
Decision, the RO again granted the appellee an increased 
apportioned share of the veteran's VA compensation benefits, 
in a monthly amount of $850.00, from December 1, 1997.  The 
RO based that decision on information that the veteran's 
total monthly income was $2,444.00, consisting of a VA award 
of $1,563.00, and Social Security benefits of $881.00.  His 
total monthly expenses, as reported on a statement submitted 
in January 1998, were $2624.74.  Those expenses were as 
follows:  $95.00, gas; $70.81, electricity; $28.33, water; 
$350.00, food; $200.00, clothes; $151.00, phone; $430.00, 
credit card debt; $450.00, vehicle maintenance and gas; 
$36.00, fingerhut; $84.00 Aafes; $25.00, cable; $180.00, 
property taxes; car insurance, $112.00; and life insurance, 
$37.60.  

The appellee's reported monthly finances consisted of total 
monthly income of $1,208.00, which included her VA 
apportionment award of $515.00, and Social Security benefits 
of $693.00.  The appellee's total monthly expenses were 
approximately $1,540.00, and included the following:  
$345.00, rent; $75.00, electricity; $85.00, gas; $45.00, 
phone; $25.00, cable; $100.00, insurance; $135.00, medicines; 
$160.00, transportation; $325.00, food, etc.; $200.00, 
clothing and entertainment.  As such, the appellee's monthly 
expenses exceeded her monthly income by $332.00.  
Consequently, the RO increased the appellee's apportionment 
award to $850.00 per month, effective December 1, 1997.  

In August 1998, the parties were formally divorced, and the 
appellee's apportionment award was terminated, effective 
September 1, 1998.  Nevertheless, due to the veteran's appeal 
of the original increased apportionment in the September 1996 
Special Apportionment Decision, the Board must review the 
propriety of that decision, as well as the subsequent 
increases.  

The Board notes that the record is devoid of any evidence 
that the veteran was reasonably discharging his 
responsibility for support of his estranged spouse, prior to 
their divorce in August 1998.  38 C.F.R. § 3.450(a)(1)(i).  
Furthermore, in the September 1996 and December 1996 Special 
Apportionment Decisions, the veteran's monthly expenses were 
not in excess of his monthly income; however, the appellee's 
monthly income was substantially less than her reported 
monthly expenses.  Thus, the Board finds that it was proper 
for the RO to grant the increased apportionments in the 
September 1996 and December 1996 Special Apportionment 
Decisions, as there was no evidence that those awards created 
hardship on the part of the veteran.  See 38 C.F.R. § 4.451.  

In regard to the more recent Special Apportionment Decision, 
dated in March 1998, the Board notes that both the veteran 
and the appellee reported monthly expenses that exceeded 
their monthly income.  Yet, the RO determined that the 
appellee demonstrated greater financial need than the 
veteran, and granted the appellee an increased apportionment.  
The Board finds this action proper, for reasons set forth 
below. 

Initially, the Board notes that the RO indicated on the March 
1998 Special Apportionment Decision that the veteran failed 
to include retirement pay as income.  In the veteran's 
written informal hearing presentation, dated in July 1999, 
the veteran's representative disputes that statement, 
indicating that military retirement pay is offset by VA 
compensation.  The Board has reviewed the veteran's claims 
file, and notes that in an RO letter dated in February 1995, 
the RO indicated that because the veteran was then receiving 
military retirement pay, his VA compensation pay was offset 
by the retirement pay.  Furthermore, in a January 1996 Report 
of Contact, it was noted that effective March 1, 1995, the 
veteran initiated a total waiver of his military retirement 
pay.  Thus, it is clear from the record that the veteran was 
no longer receiving military retirement pay, and the veteran 
was reporting his correct income in the January 1998 
statement.  

In regard to the veteran's monthly expenses, the Board notes 
that although his expenses exceeded his income by 
approximately $180.74, his expenses included monthly credit 
card debt of $430.00 and monthly car maintenance and gas of 
$450.00.  Comparatively, the appellee's reported expenses 
exceeded her income by approximately $332.00.  The Board has 
reviewed the appellee's monthly expenses and finds them to be 
reasonable, particularly as they consist of basic 
necessities, such as food, clothing, and shelter.  In fact, 
aside from a $25.00 monthly cable TV bill, the Board finds 
that the appellee reported no unnecessary expenses.  

In light of the parties' reported expenses, the Board finds 
that it was not unreasonable for the RO to award the appellee 
an increased apportioned share of the veteran's VA 
compensation benefits, in a monthly amount of $850.00, 
effective from December 1, 1997.  That award was $335.00 more 
than the prior apportionment of $515.00, which compensated 
for the appellee's deficit in her monthly income.  The Board 
notes that the award of $850.00 had the effect of increasing 
the veteran's deficit to approximately $495.00.  However, 
considering that the veteran reported such monthly expenses 
as credit card debt of $430.00 and monthly car maintenance 
and gas of $450.00, which the Board finds to be beyond basic 
necessities, the Board finds that the monthly apportionment 
of $850.00 did not cause the veteran undue financial 
hardship.  Additionally, the Board notes that $850.00 was not 
more than 50 percent of the veteran's total benefits, prior 
to reducing his award by the amount of the apportionment.  
See 38 C.F.R. § 3.451.  Finally, the Board emphasizes that in 
any event, that award was only in effect until September 1, 
1998, due to the parties' divorce.  


ORDER

The apportionment of the veteran's VA compensation benefits, 
on behalf of his former estranged spouse, in monthly amounts 
of $395.00 from June 1, 1996, $515.00 from March 1, 1997, 
and, $850.00 from December 1, 1997, until September 1, 1998, 
was proper, and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

